Citation Nr: 1828809	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  14-32 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a bilateral eye disability.


ATTORNEY FOR THE BOARD

Gillian A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to February 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. Jurisdiction of this matter is with the RO in Los Angeles, California.


FINDING OF FACT

The preponderance of the evidence is against a finding that a bilateral eye disability was incurred in or is otherwise related to service.  The only medical opinion evidence weighs against the claim.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a bilateral eye disability have not been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

Neither the Veteran nor his/her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  In addition, disabilities diagnosed after discharge may also be service-connected if all the evidence, including pertinent service records, establishes the disability was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2017).  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and may provide sufficient support for a claim of service connection.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Board must assess the competence and credibility of lay statements.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In adjudicating claims for VA benefits, the burden of proof only requires an approximate balance of the evidence for and against a claim.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Bilateral Eye Disability

The Veteran contends that he has a current bilateral eye disability that was incurred in service when he got fuel oil in both eyes that caused burning, tearing, and light sensitivity (photophobia) and that his eyes continued to deteriorate after service.  However, the preponderance of the evidence of record weighs against the claim that he has a service-connected bilateral eye disability.

According to the Veteran's enlistment examination, he did not have any eye conditions upon entering service.  Therefore, he is presumed sound upon entry into service.  38 U.S.C. § 1111 (2012). 

A May 1985 service medical record shows that the Veteran reported he had had eye irritation for three days after getting paint and fuel oil in both eyes.  His reported symptoms included slight redness, itching, tearing, and photophobia.  There are no service medical records showing any follow-up treatment.  There also are no additional service medical records regarding in-service injury or illness related to the eyes.  The Veteran's February 1986 separation examination did not show any eye conditions.  The claims file also does not contain medical records showing that the Veteran has been treated for any eye conditions since service.  

The Veteran provided lay statements from his spouse in June 2011, November 2013, and December 2013 in which she asserted that the Veteran's eye condition was a result of the accident in service.  She also indicated that the Veteran had LASIK eye surgery in March 1999 in an attempt to improve his symptoms.

In November 2012, VA provided the Veteran with an eye examination conducted by an appropriate specialist.  The examiner conducted an examination of the Veteran, and reviewed the medical evidence, service records, enlistment and separation exams, and lay statements.  The examiner found the Veteran had uncorrected distance acuity of 20/40 or better in both eyes and near distance acuity of 20/50 in both eyes.  The examiner found no anatomical loss, light perception problem, extremely poor vision, or blindness.  There also were no astigmatisms, or double vision.  Both external and internal eye exams were normal.  There was no scarring, disfigurement, or incapacitating episodes in past twelve months.  The examiner found that the Veteran had faint LASIK scars in both eyes.  The examiner found that the Veteran's bilateral eye symptoms included photophobia and halos.  The examiner opined that the symptoms of photophobia and halos were less likely than not caused by any in-service injury or event, but were at least as likely as not a result from the LASIK surgery in 1999.

The Board finds that the November 2012VA examiner's opinion provides probative evidence, as it was predicated upon a thorough, accurate review of the record, and are supported by a sufficient rationale. Prejean v. West, 13 Vet. App. 444 (2000) (among factors for assessing the probative value of medical opinion are physician's access to the claims file and the thoroughness and detail of opinion); Nieves-Rodriguez v. Peake, 22 Vet. App. 295(2008) (probative value of medical opinion comes from its reasoning). The Board finds the November 2012 VA examiner's opinion to be persuasive. Significantly, the Veteran has not presented or identified any contrary medical opinion that supports the claim for service connection for a bilateral eye disability. The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter. Colvin v. Derwinski, 1 Vet. App. 171(1991); Willis v. Derwinski, 1 Vet. App. 66(1991). 

Although a lay person, such as the Veteran, may be competent to report eye problems such as tearing, burning, and photophobia, the etiology of an ophthalmological disability falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Ophthalmological disorders are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that physical examinations are needed to properly assess and diagnose the disorders.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, the lay statements and assertions by the Veteran and his spouse as to a diagnosis and causation of any eye disability are of minimal probative value. The VA examiner's opinion is more persuasive and the Veteran has not submitted any contrary competent evidence.

As a preponderance of the evidence is against a finding of a relationship between any bilateral eye disability and active service, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2015).


ORDER

Service connection for a bilateral eye disability is denied.



____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


